Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
As per the instant application having Application No. 16/513,253, the amendment filed on 12/30/2020 is herein acknowledged. Claims 1-2, 12-13, 15 and 18 have been amended. Claims 1-20 are pending.
REJECTIONS NOT BASED ON PRIOR ART
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1, the limitations “before the flush request and the flush request” renders the claim indefinite since it is not clear what flush request the limitations refer to. It appears that the limitation is repeating the limitations “the flush request” without distinguishing between one flush request and the other. Appropriate correction and clarification is required.
Independent claim 12 is rejected for the reasons indicated above with respect to claim 1.
Dependent claims 2-11 and 13-20 are rejected for encompassing the deficiencies in independent claims 1 and 12, upon which they depend. 

REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaki (US20120278541) in view of Adler et al. (US20110296123).
As per claim 1. A memory controller comprising: a request message controller configured to generate a command or control signal in response to a request of a host  (Yamaki: "The host interface 13 performs interface processing to the host device 12. More specifically, the host interface 13 detects the free space state of the write buffer 15 and the like and controls whether to receive a write command from the host device 12. The write command from the host device 12 includes a logical address, a data, a data length, and the like. The host interface 13 supplies the write command received from the host device 12 to the write buffer control unit 14 and also transfers the data to be written to the NAND flash memory 17" (paragraphs 0025-26). Where the host interface supplies the write command);... write requests... (Yamaki: paragraphs 0025-26); and a response message controller configured to generate a flush response corresponding to the flush request based on the delay information (Yamaki: "When all data to be flushed in the write buffer 15 are written in the NAND flash memory 17 in correspondence with the flush command, the write control unit 16 outputs a flush processing completion notification and supplies it to the write buffer control unit 14 (S21). The completion notification is supplied to the host device 12 via the host interface 13 (S22 and S23)" (paragraph 0058)).
Yamaki does not teach a delay time determiner configured to, when the request is a current flush request, generate delay information based on a number of write requests received between a last received flush request before the flush request and the flush request; however, Adler teaches a delay time determiner configured to, when the request is a current flush request, generate delay 
Yamaki and Adler are analogous art because they are form the same field of memory access and data processing.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Yamaki to include a delay time determiner configured to, when the request is a current flush request, generate delay information based on a number of... between a last received flush request before the current flush request and the received flush request as taught by Adler since doing so would provide the benefits of [Adler: "Segmented flushing of the primary LUT 50 minimizes a reduction in instantaneous host performance during flush events. By breaking up a full cycle flush into several smaller sized or segmented flush events, the amount of time that a host is halted during each flush event is reduced or eliminated. Also, an average host throughput can be maintained with smaller flush segments and while minimizing a reduction in host performance. The 
Therefore, it would have been obvious to combine Yamaki and Adler for the benefit of creating the memory controller as specified in claim 1.

Claims 2-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaki (US20120278541) in view of Adler et al. (US20110296123) as applied to claim 1 above, and further in view of Roh et al. (US20110099325).
As per claim 2. Yamaki teaches when the request is a write request, generates the write command {Yamaki: "The host interface 13 supplies the write command received from the host device 12 to the write buffer control unit 14 and also transfers the data to be written to the NAND flash memory 17" (paragraph 0026); abstract).
Yamaki in view of Adler does not teach when the request is a flush request, generates a flush control signal; however, Roh teaches when the request is a flush request, generates a flush control signal (Roh: "For example, processing units of the storage controllers 1220 and 2220 may generate a flush control signal to the local memories 1228 and 2280 in response to the power-off notification signal received from the hosts 1100 and 2100. The local memories 1228 and 2280 may forcibly store the user data of the local memories 1228 and 2280 in the main memories 1240 and 2240 in response to the flush control signal generated from the storage controllers 1220 and 2220. Once the user data is stored in the main memories 1240 and 2240 by the flush operation, a mapping address about the corresponding data may be updated to be stored in an area of corresponding address mapping data" (paragraph 0124)).
Yamaki, Adler, and Roh are analogous art because they are form the same field of memory access and data processing.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Yamaki in view of Adler to include when the request is a flush request, generates a flush control signal as taught by Roh since doing so would provide the benefits of [Roh: "The processing unit 1226 may perform control for a flush operation to be performed in the local memory 1228, in response to the power-off notification signal that is generated from the host 1100. As a result, all address mapping data may be stored in the main storage unit 1240_1 being a nonvolatile memory before power off, and the consistency of data can be guaranteed even without recovering the address mapping data when rebooting" (paragraph 0062)].

As per claim 3. Yamaki does not teach wherein, when the delay time determiner receives the delay time determiner generates the delay information; however, Adler teaches wherein, when the delay time determiner receives the delay time determiner generates the delay information (Adler: "At 220, the control module 17 determines whether there is a power down request. Task 222 is performed when a power down request is received, otherwise the control module 17 may return to task 204. At 222, all of the LUT segments are flushed from the volatile memory 20 to the flash memory 22 to update the backup LUT 52 prior to a power down event. At 224, the 5SD 14 is powered OFF. The method may end at 226" (paragraph 0098)).
Yamaki in view of Adler does not teach flush control signal; however, Roh teaches flush control signal (Roh: "For example, processing units of the storage controllers 1220 and 2220 may generate a flush control signal to the local memories 1228 and 2280 in response to the power-off notification signal received from the hosts 1100 and 2100. The local memories 1228 and 2280 may forcibly store the user data of the local memories 1228 and 2280 in the main memories 1240 and 2240 in response to the flush control signal generated from the storage controllers 1220 and 2220. Once the user data is stored in the main memories 1240 and 2240 by the flush operation, a mapping address about the corresponding data may be updated to be stored in an area of corresponding address mapping data" (paragraph 0124)).
As per claim 4. Yamaki teaches write commands and write requests (Yamaki: paragraphs 0025-26; abstract).
Yamaki does not teach wherein, when the delay time determiner receives the ..., the delay time determiner generates the deiay information based on a number of... corresponding to the ... between the fast received flush request and the flush request; however, Adler teaches wherein, when the delay time determiner receives the the delay time determiner generates the deiay information based on a number of... corresponding to the ... between the last received flush request and the flush request (Adler: "At 220, the control module 17 determines whether there is a power down request. Task 222 is performed when a power down request is received, otherwise the control module 17 may return to task 204. At 222, all of the LUT segments are flushed from the volatile memory 20 to the flash memory 22 to update the backup LUT 52 prior to a power down event. At 224, the SSD 14 is powered OFF. The method may end at 226" (paragraph 0098); paragraph 0092. Where deiay information is the flush period generated form number for segments between segmented flush requests).

As per claim 6. Yamaki does not teach wherein the response message controller determines a delay time of the flush response based on the number of write commands; however, Adler teaches wherein the response message controller determines a delay time of the flush response based on the number of write commands (Adler: "At 220, the control module 17 determines whether there is a power down request. Task 222 is performed when a power down request is received, otherwise the control module 17 may return to task 204. At 222, all of the LUT segments are flushed from the volatile memory 20 to the flash memory 22 to update the backup LUT 52 prior to a power down event. At 224, the SSD 14 is powered OFF. The method may end at 226" (paragraph 0098); paragraph 0092. Where delay information is the flush period generated form number for segments between segmented flush requests).

Claims 5, 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaki (US20120278541) in view of Adler et al. (US20110296123) and Roh et al. (US20110099325) as applied to claim 4 above, and further in view of Huynh et al. (US8578100).
As per claim 5. Yamaki teaches the flush response (Yamaki: "When all data to be flushed in the write buffer 15 are written in the NAND flash memory 17 in correspondence with the flush command, the write control unit 16 outputs a flush processing completion notification and supplies it to the write buffer control unit 14 (S21). The completion notification is supplied to the host device 12 via the host interface 13 (S22 and S23}" (paragraph 0058)).
Yamaki in view of Adier and Roh does not teach when the number of write commands is greater than or equal to a reference number, the response message controller delays however, Huynh teaches when the number of write commands is greater than or equal to a reference number, the response message controller delays ... (Huynh: "The flush time of write data cached in the VSM may be computed at any suitable time during operation of the disk drive. In one embodiment, the flush time may be 
Yamaki, Adler, Roh, and Huynh are analogous art because they are form the same field of memory access and data processing.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Yamaki in view of Adler and Roh to include when the number of write commands is greater than or equal to a reference number, the response message controller delays ... as taught by Huynh since doing so would provide the benefits of [Huynh: "The flush time may be used in any suitable manner in order to reduce the likelihood of the host timing out. FIGS. 2A and 2B show an embodiment of the present invention wherein when the flush time exceeds a threshold (step 32) at least part of the write data is flushed from the VSM to the disk (step 34). This embodiment ensures the write data in the VSM can be flushed to the disk within a time limit that ensures the host will not time out. Any suitable threshold may be employed at Step 32. Such as a general threshold that prevents any type of host from timing out. In another embodiment, the threshold may be configured to a specific value based on the type of host accessing the disk drive, and in another embodiment the host itself may configure the threshold" (column 2, lines 33-45)].
Therefore, it would have been obvious to combine Yamaki, Adler, Roh, and Huynh for the benefit of creating the memory controller as specified in claim 5.
As per claim 12. A method for operating a memory controller for controlling an operation of a memory device, based on a request from a host, the method comprising: receiving a flush request from the host; generating delay information, based on a number of write requests received between a last received flush request before the flush request and the flush request; and determining a delay time of a flush response corresponding to the flush request based on the delay information. The rationale in the rejections of claims 1 and 5 is herein incorporated.
As per claim 13. The method of claim 12, further comprising, when the request is the flush request, generating a flush control signal. The rationale in the rejections of claim 2 is herein incorporated.

As per claim 15. The method of claim 13, wherein, in the generating of the delay information, the delay information is generated based on a number of write commands corresponding to the write requests received between the last received flush request and the flush request, when the memory controller receives the flush control signal. The rationale in the rejections of claim 4 is herein incorporated.
As per claim 16. The method of claim 15, wherein, in the determining of the delay time of the flush response, the flush response is delayed, when the number of write commands is greater than or equal to a reference number. The rationale in the rejections of claim 4 is herein incorporated.
As per claim 17. The method of claim 16, wherein, in the determining of the delay time of the flush response, the delay time of the flush response is determined based on the number of write commands. The rationale in the rejections of claim 6 is herein incorporated.

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaki (US20120278541) in view of Adler et al. (US20110296123) and Roh et al. (US20110099325) as applied to claim 2 above, and further in view of Trika et al. (US20050278486), Masuo (US7853761), and Nam et al. (US20160357481).
As per claim 7. Yamaki in view of Adler and Roh does not teach a counter configured to count the number of write commends, count value obtained by counting the number of write commands, and the count value and information corresponding to the count value; however, Trika teaches a counter configured to count the number of write commends, count value obtained by counting the number of write commands, and the count value and information corresponding to the count value (Trika: "Thus in the algorithm of Table 1, the counter may track the amount of dirty data in the cache. The counter may be initialized to zero, and when a cache line is inserted dirty into the cache (or a dean cache line is changed to dirty), the counter may be incremented. Similarly, every time a dirty cache line is written back to the disk, the counter may be decremented. The threshold may correspond to a maximum number of dirty cache lines allowed in the cache. In various embodiments, the threshold may be specified as an absolute value (e.g., number of cache lines or size in megabytes) or as a percentage of cache size, in certain embodiments, the threshold may be stored in a driver or other management software as an absolute number of cache lines. Also, in certain embodiments the threshold may be a dynamic or variable threshold based on conditions within a system or such a driver" {paragraph 0021); paragraphs 0010-11 and 17).

Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Yamaki in view of Adler and Roh to include a counter configured to count the number of write commands, count value obtained by counting the number of write commands, and the count value and information corresponding to the count value as taught by Trika since doing so would provide the benefits of [Trika: "Then at block 30, when deciding whether the demand request should result in a dirty insertion (i.e., a write back) or instead should be written through as well to the drive (i.e., a write-through), a dirty counter may be compared to a threshold. Such a dirty counter may track the amount of dirty data (i.e., a dirty count) present in the cache. The threshold may be a user/developer-specified threshold that may indicate a maximum amount of dirty cache space allowed in the cache. For example, in one embodiment, such a dirty threshold may be a maximum amount of dirty cache lines allowed in the cache. It may thus be determined if the counter value is greater than or equal to the threshold (diamond 35). If the counter value (including the amount of the demand request) is less than the threshold, the dirty data may be written to the cache using a write back policy (block 40). In such manner, the dirty data may be stored in the cache and not be written to the disk drive until a later, more convenient time" (paragraphs 0010-11)].
Yamaki in view of Adier, Roh, and Trika does not teach a delay table configured to store information on whether the flush response corresponding to a ... is to be delayed and a delay time of the flush response; wherein the delay information includes information on whether the flush response is to be delayed and, if so, the delay time of the flush response, which is based on ... among the information stored in the delay table; however, Masuo teaches a delay table configured to store information on whether the fiusb response corresponding to a ... is to be delayed and a delay time of the flush response; wherein the delay Information includes Information on whether the flush response Is to be delayed and, If so, the delay time of the flush response, which is based on ... among the Information stored in the delay table (EViasuo: "As a result, command E. command I.... command C and command D are arranged in the order mentioned, as illustrated in FEG.2B. The new order is the order in which the ten write commands can be written back on the magnetic disk 9 in the shortest possible time. The new order is defined by disk process order M indices assigned to the ten commands, respectively. More precisely, disk-process order M index 0 is assigned to command E to be processed first, disk-process order M index 1 is assigned to command I to be processed next, and so forth. Thus, the disk-process order M index assigned to each command is greater by one than that assigned to 
Yamaki, Adler, Roh, and Trika are analogous art because they are form the same field of memory access and data processing. 
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Yamaki in view of Adler, Roh, and Trika to include a delay table configured to store information on whether the flush response corresponding to a ... is to be delayed and a delay time of the flush response; wherein the delay information includes information on whether the flush response is to be delayed and, if so, the delay time of the flush response, which is based on ... among the information stored in the delay table as taught by Masuo since doing so would provide the benefits of [Masuo: "As a result, command E. command I.... command C and command D are arranged in the order mentioned, as illustrated in FIG.2B. The new order is the order in which the ten write commands can be written back on the magnetic disk 9 in the shortest possible time. The new order is defined by disk process order M indices assigned to the ten commands, respectively. More precisely, disk-process order M index 0 is assigned to command E to be processed first, disk-process order M index 1 is assigned to command I to be processed next, and so forth. Thus, the disk-process order M index assigned to each command is greater by one than that assigned to the preceding command. Note that the numeral put to each command shown in FIG. 2B is the initial order set when the command was registered in the command queuing table as shown in FIG. 2A. The processing time of each command is calculated from the transfer block in consideration of the seek time, the rotational delay time and the like and is registered in the command queuing table. Further, the time elapsed from the processing of the first command (i.e., command E in this instance) is registered in the table, too" (column 5, lines 3-23)].
Yamaki in view of Adler, Rob, Trika, and Masuo does not. teach a delay information generator configured to generate the delay information; however, Nam teaches a delay information generator configured to generate the delay information (Nam: "The status information generator B238 may generate status information to be stored in the status area B224 d. The status information may include information associated with whether the storage command CMD_S received from the host B100 is 
Yamaki, Adler, Roh, Trika, Masuo, and Nam are analogous art because they are form the same field of memory access and data processing.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Yamaki in view of Adler, Roh, Trika, and Masuo to include a delay information generator configured to generate the delay information as taught by Nam since doing so would provide the benefits of [Nam: "The status information generator B238 may generate status information to be stored in the status area B224 d. The status information may include information associated with whether the storage command CMD_S received from the host B100 is completely processed. For a write operation, for example, if the stream packet WR packet is fully programmed at the nonvolatile memory B280, the status information generator B238 may generate status information STI about the write operation and may transmit the status information STI to the access controller B234. The status information STI may be stored in the status area B224 d. The host B100 may transmit next write data with reference to the status information STI stored in the status area B224 d" (paragraph 0278)].
Therefore, it would have been obvious to combine Yamaki, Adler, Roh, Trika, Masuo, and Nam for the benefit of creating the memory controller as specified in claim 7.
As per claim 8. Yamaki teaches provides the count value to ... when the flush control signal Is Input to the counter (Yamaki: paragraph 0015; abstract. Where counter value is provided when triggered.).
Yamaki in view of Adier and Roh does not teach wherein the counter Increases the count value by 1 as the write commands are Input one by one; however, Trika teaches wherein the counter Increases the count value by 1 as the write commands are input one by one (Trika: "Thus in the algorithm of Table 1, the counter may track the amount of dirty data in the cache. The counter may be initiaiized to zero, and when a cache Sine is inserted dirty into the cache (or a clean cache line is changed to dirty), the counter may be incremented. Similarly, every time a dirty cache line is written back to the disk, the counter may be decremented. The threshold may correspond to a maximum number of dirty 
Yamaki in view of Adler, Rah, and Trika does not teach the delay information generator; however, Nam teaches the delay information generator (Nam: "The status information generator R23S may generate status information to be stored in the status area R224 d. The status information may include information associated with whether the storage command CMD_S received from the host 8100 is completely processed. For a write operation, for example, if the stream packet VVR packet is fully programmed at the nonvolatile memory B280, the status information generator B238 may generate status information STI about the write operation and may transmit the status information STI to the access controller B234. The status information STI may be stored in the status area B224 d. The host B100 may transmit next write data with reference to the status information STI stored in the status area B224 d" (paragraph 0278)).
As per claim 9. Yamaki teaches wherein, when the counter provides the count value to (Yamaki: paragraph 0015; abstract. Where countervalue is provided when triggered.).
Yamaki in view of Adler and Roh does not teach the counter Initializes the count value to 0; however, Trika teaches the counter Initializes the count value to 0 (Trika: "Thus in the algorithm of Table 1, the counter may track the amount of dirty data in the cache. The counter may be initialized to zero, and when a cache line is inserted dirty into the cache (or a clean cache line is changed to dirty), the counter may be incremented. Similarly, every time a dirty cache line is written back to the disk, the counter may be decremented. The threshold may correspond to a maximum number of dirty cache lines allowed in the cache. In various embodiments, the threshold may he specified as an absolute value (e.g,, number of cache lines or size in megabytes) or as a percentage of cache size, in certain embodiments, the threshold may be stored in a driver or other management software as an absolute number of cache lines. Also, in certain embodiments the threshold may be a dynamic or variable threshold based on conditions within a system or such a driver" (paragraph 0021)).
Yamaki in view of Adier, Rob, and Trika does not teach the delay information generator; however, Nam teaches the delay Information generator (Nam: "The status information generator B238 may generate status information to be stored in the status area B224 d. The status information may include information associated with whether the storage command CMD___5 received from the host 
As per claim 10. Yamaki teaches the response message controller outputs the flush response to the host after the response message controller receives the delay Information (Yamaki: "When all data to be flushed in the write buffer 15 are written in the NAND flash memory 17 In correspondence with the flush command, the write control unit 16 outputs a flush processing completion notification and supplies it to the write buffer control unit 14 (S21). The completion notification is supplied to the host device 12 via the host interface 13 (S22 and S23)” (paragraph 0058)).
Yamaki does not teach wherein, when the delay Information includes Information that the flush response is not delayed; however, Masuo teaches wherein, when the delay information includes information that the flush response is not delayed (Masuo: "As a result, command E. command I.... command € and command D are arranged in the order mentioned, as illustrated in HG.2B, The new order is the order in which the ten write commands can be written back on the magnetic disk 9 in the shortest possible time. The new order is defined by disk process order M indices assigned to the ten commands, respectively. More precisely, disk-process order M index 0 is assigned to command E to be processed first, disk-process order M index 1 is assigned to command I to be processed next, and so forth. Thus, the disk-process order M index assigned to each command is greater by one than that assigned to the preceding command. Note that the numeral put to each command shown in FIG. 2B is the initial order set when the command was registered in the command queuing table as shown in FIG. 2A. The processing time of each command is calculated from the transfer block in consider ation of the seek time, the rotational delay time and the like and is registered in the command queuing table. Further, the time elapsed from the processing of the first command (i.e., command E in this instance) is registered in the table, too" (column 5, lines 3-23); column 5, lines 24-67).
As per claim 11. Yamaki teaches the response message controller outputs the flush response to the host after the delay time elapses (Yamaki: "When all data to be flushed in the write buffer 15 are written in the NAND flash memory 17 in correspondence with the flush command, the write control unit 16 outputs a flush processing completion notification and supplies it to the write buffer control unit 14 
Yamaki does not teach wherein when the delay information includes information that the flush response is delayed and information on a delay time of the flush response; however, Masuo teaches wherein when the delay information includes information that the flush response is delayed and information on a delay time of the flush response (Masuo: "As a result, command E, command I.... command C and command D are arranged in the order mentioned, as illustrated in FIG.2B. The new order is the order in which the ten write commands can be written hack on the magnetic disk 9 in the shortest possible time. The new order is defined by disk process order M indices assigned to the ten commands, respectively. More precisely, disk-process order M index 0 is assigned to command E to be processed first, disk-process order M index 1 is assigned to command I to be processed next, and so forth. Thus, the disk-process order M index assigned to each command is greater by one than that assigned to the preceding command. Note that the numeral put to each command shown in FIG. 2B is the initial order set when the command was registered in the command queuing table as shown in FIG. 2A. The processing time of each command is calculated from the transfer block in consideration of the seek time, the rotational delay time and the like and is registered in the command queuing table. Further, the time elapsed from the processing of the first command (i.e., command E in this instance) is registered in the table, too" (column 5, lines 3-23); column 5, lines 24-67).

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaki (US20120278541) in view of Adler et al. (US20110296123), Roh et al. (US20110099325), and Huynh et al. (US8578100)as applied to claim 15 above, and further in view of Trika et al. (US20050278486) and Masuo (US7853761).
As per claim 18. The method of claim 15, wherein the generating of the delay information further includes, as the write commands are all stored in the memory controller, increasing, by 1, a count value that is obtained by counting the number of write commands. The rationale in the rejections of claim 8 is herein incorporated.
As per claim 19. The method of claim 18, wherein, when the flush control signal is generated, the count value is initialised to 0. The rationale in the rejections of claim 9 is herein incorporated.
As per claim 20. The method of claim 19, wherein, in the generating of the delay information, information including information on whether the flush response is to be delayed and a delay time of 

RELEVANT ART CITED BY THE EXAMINER
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).	Kurashige (US 2011/0283066) teaches “the flush controller is configured to do nothing on receiving from the host system a flush request, to issue a write request to the second storage so that data not written yet into the second storage in the cache area and the first storage is written into the second storage, when a predetermined time elapses from a previous flush operation or when the amount of data to be written, in the first storage, increases to a predetermined amount.” (claim 21).
Heller et al. (US 2018/0322051) teaches “sending an acknowledgement to the host that the cache was flushed even though the write cache was not flushed; and after a period of time after sending the acknowledgement, flushing the write cache, wherein the data flushed from the write cache after the period of time is different from the data that would have been flushed if the write cache was flushed prior to sending the acknowledgement.” (par. 0024). “The timing diagram of FIG. 6 shows a variation of the embodiment illustrated in the flow chart 500 of FIG. 5. Namely, FIG. 6 illustrates an embodiment that does not use a timer. Instead, the write cache 112 is flushed after the host writes from the command queue 123 are loaded into the write cache 112. Also, as noted above with respect to FIG. 4, there may not be much, if any, of a time gap between receiving the flush command from the host 50 and sending the acknowledgement.” (par. 0059).
DeKoning et al. (US 6,412,045) teaches a time interval derived from a cache flushing parameter (Abstract; figs. 3A-4 and related text). 
Fox et al. (US 2003/0056059) teaches a preselected purge time (claim 2). 
Eschmann (US 2005/0144379) teaches “write backs of data from the cache 26 to the drive 24 and flushing of the data in the cache 26 may be scheduled, or prioritized, to reduce the disruption of demand requests. Instead, the flushing may be deferred until idle times. These idle times may be times when demand requests are not pending or, for any other reason, it is opportune in terms of system performance to perform the flush and write back. Basically, the write back requests may be assigned a lower priority than demand data requests to reduce stalling of incoming demand requests. The write back operation may be made flexible enough to allow tailored response to both requested and 
ACKNOWLEDGEMENT OF ISSUES RAISED BY APPLICANT
Response to Amendment
Applicant's arguments filed on 12/30/2020 have been fully considered but they are not persuasive. 
	As required by M.P.E.P. § 707.07(f), a response to these arguments appears below.

ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-1]).
Applicant argues “Adler disclosing breaking up a full cycle flush into several smaller sized or segmented flush events, and determining how often a flush operation is performed according to the number of segments to be flushed. However, Adler does not disclose generating a flush response based on delay information… In the claimed invention, the flush response is generated based on a number of write requests received between a last received flush request before the flush request and the flush request.”
In response, these arguments have been fully considered but are not deemed persuasive. 
Adler teaches delay information as “flush period” which “refers to the time between segmented flush events. The flush time and/or the flush period may be determined based on the number of LUT segments in a full flush cycle, a startup recovery time, a maximum host latency time, etc.” (par. 0092), where according to Adler, “Each time data is written to the memory, a logical address and a corresponding physical address of the data are recorded in the LUT…” (par. 0036) “The LUT of a SSD may be stored in volatile memory… The LUT may be transferred from the volatile memory to the non-volatile memory” (par. 0037; see par. 0047) where write requests to logical addresses not being flushed by a flush event may continue during the flush event (pars. 0067-0068). Thus, the number of segments between flush events corresponds to data writes that may occur between flush events, and this affects the flush period. The flush period or delay time between flushes corresponds to a number of LUT segments in a flush cycle or an amount of data being flushed which corresponds to data that is written 
Additionally, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Note the pending claims do not contain any requirement or limitations further describing the claimed “a number of write requests;” for example, a number of write requests as claimed may correspond to any number of writes received between flushes, where it is not clear what flushes the limitations in question refer to. See the 35 USC 112, second paragraph rejections above, where it is not clear what flush requests the limitations “between a last received flush request before the flush request and the flush request” refer to.
Regarding all other Claims not specifically traversed above and whose rejections were upheld, the Applicant contends that the listed claims are allowable by virtue of their dependence on other allowable claims. As this dependence is the sole rationale put forth for the allowability of said dependent claims, the Applicant is directed to the Examiner's remarks above. Additionally, any other arguments the Applicant made that were not specifically addressed in this Office Action appeared to directly rely on an argument presented elsewhere in the Applicant’s response that was traversed, rendered moot or found persuasive above.
All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated 12/30/2020.

CLOSING COMMENTS
Conclusion
Any new ground(s) of rejection presented in this Office action have been necessitated by Applicant's amendment.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
    a.   STATUS OF CLAIMS IN THE APPLICATION
	a(1) CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-20 have received an action on the merits and are subject to a final rejection.    b.  DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232, and email address is yaima.rigol@uspto.gov .  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Sanjiv Shah, can be reached at the following telephone number: Area Code (571) 272-4098. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



July 9, 2021
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135